Fourth Court of Appeals
                                          San Antonio, Texas
                                                February 27, 2019

                                              No. 04-18-00818-CV

                        IN RE FIRETROL PROTECTIONS SYSTEMS, INC.

                                       Original Mandamus Proceeding 1

                                                      ORDER

Sitting:          Sandee Bryan Marion, Chief Justice (dissenting)
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

        On October 31, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on February 27, 2019.



                                                                         _____________________________
                                                                         Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2019.

                                                                         _____________________________
                                                                         Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2016CI07805, styled Tony Escamilla, et al. v. Firetrol Protection Systems,
Inc., et al., pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Rosie Alvarado presiding.